
	
		112th CONGRESS
		2d Session
		S. CON. RES. 45
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in
		  the Capitol Visitor Center for an event to award the Congressional Gold Medal,
		  collectively, to the Montford Point Marines. 
	
	
		1.Use of Emancipation Hall for event to award
			 the Congressional Gold Medal
			(a)AuthorizationEmancipation Hall in the Capitol Visitor
			 Center is authorized to be used for an event on June 27, 2012, to award the
			 Congressional Gold Medal, collectively, to the Montford Point Marines.
			(b)PreparationsPhysical preparations for the conduct of
			 the event described in subsection (a) shall be carried out in accordance with
			 such conditions as may be prescribed by the Architect of the Capitol.
			
	
		
			Passed the Senate
			 June 5, 2012.
			
			Secretary
		
	
	
	
